      Case 3:19-cv-08199-DWL Document 29 Filed 05/18/20 Page 1 of 7



1
2
3
4
5
6                       IN THE UNITED STATES DISTRICT COURT
7                              FOR THE DISTRICT OF ARIZONA
8
9    Aleksys Lomeli-Garcia,                            No. CV-19-08199-PCT-DWL
10                  Petitioner,                        ORDER
11   v.
12   Charles L Ryan, et al.,
13                  Respondents.
14
15          On July 10, 2019, Petitioner filed a petition for a writ of habeas corpus under 28

16   U.S.C. § 2254 (“the Petition”). (Doc. 1.) That same day, Petitioner filed a motion entitled

17   “Hybrid Motion for Stay and Abeyance and to Supplement/Amend Habeas Pet.” (“Motion

18   to Stay/Abey”). (Doc. 3.) And while the Petition and the Motion to Stay/Abey were

19   pending, Petitioner filed another motion entitled “Untimely Motion to Supplement . . .

20   Ground Four and Amend Doc. #2 . . . And Substa[n]tive Innocence Claim” (“Motion to

21   Supplement/Amend”). (Doc. 19.)

22          On March 27, 2020, Magistrate Judge Fine issued a pair of Reports and

23   Recommendations (“R&Rs”). In one of the R&Rs, Judge Fine recommends that the

24   Petition be dismissed with prejudice and the Motion to Supplement/Amend be denied.

25   (Doc. 24.) In the other R&R, Judge Fine recommends that the Motion to Stay/Abey be

26   denied. (Doc. 23.) Afterward, Petitioner filed combined objections to the R&Rs (Doc. 27)

27   and Respondents filed a response (Doc. 28).

28          For the following reasons, the Court will overrule Petitioner’s objections to the
          Case 3:19-cv-08199-DWL Document 29 Filed 05/18/20 Page 2 of 7



1    R&Rs, dismiss the Petition with prejudice, deny Petitioner’s two pending motions, and
2    terminate this action.
3    I.       Background
4             The Guilty Plea And Sentencing. In May 2011, Petitioner was indicted on various
5    counts of murder, burglary, and associated crimes. (Doc. 24 at 2.)
6             In August 2011, Petitioner entered into a plea agreement. (Id. at 2-3.) In it, he
7    pleaded guilty to two counts of first-degree murder, one count of burglary, and one count
8    of theft of means of transportation. (Id.) “The agreement specified that Petitioner would
9    receive a lifetime prison sentence on each of his first degree murder convictions ‘where he
10   could be eligible for release after serving 25 calendar years (day for day) for each
11   conviction.’ The agreement provided that whether these sentences would run concurrently
12   or consecutively would be up to the sentencing court’s discretion . . . [and] reiterated that
13   Petitioner’s sentences for the two first degree murder counts could be 50 calendar years if
14   his murder counts were imposed to run consecutively.” (Id. at 3, citations omitted.)
15            Before sentencing, Petitioner’s counsel filed a memorandum stating that Petitioner
16   had used LSD, spice, methamphetamine, and other drugs in the days preceding the murders
17   and “was most likely in a drug induced psychosis” at the time of the murders. (Id.)
18            In July 2012, sentencing took place. (Id. at 3-4.) The trial court ordered the two
19   sentences for the murder counts to run consecutively and ordered the remaining sentences
20   to run concurrently. (Id. at 4.) The trial court also provided Petitioner with a “notice of
21   rights” form, which stated that Petitioner “did not have a right to direct appeal because he
22   had pleaded guilty, [but] he could seek review by means of a petition for post-conviction
23   relief” (“PCR”) (Id.) This form also “clearly informed” Petitioner that any PCR notice
24   was due within 90 days of entry of judgment and sentence if he did not file a notice of
25   appeal. (Id.)
26            The State-Court Appellate Proceedings. In July 2013—one year after sentencing—
27   Petitioner filed a notice of appeal. (Id. at 4.)
28            In August 2013, the Arizona Court of Appeals dismissed the appeal based on a lack


                                                   -2-
       Case 3:19-cv-08199-DWL Document 29 Filed 05/18/20 Page 3 of 7



1    of jurisdiction. (Id. at 4-5.) The court explained that (1) because Petitioner had pleaded
2    guilty, he was unable to pursue a direct appeal, and (2) to the extent Petitioner intended his
3    notice of appeal to serve as a PCR notice, it was untimely. (Id.)
4           The Petition. In July 2019—more than five years after the last activity in state
5    court—Petitioner filed the Petition. (Doc. 1.) It raises four grounds for relief: (1)
6    Petitioner’s “access to the courts was ‘obstructed’ and ‘denied’ with respect to his right to
7    ‘exercis[e]’ his state-court direct appeal and his right to effectively petition this Court in a
8    timely manner”; (2) Petitioner’s “Sixth and Fourteenth Amendment rights to timely and
9    adequate notice of the State’s ‘accusation’ and its ‘full potential punishment ingredient’
10   were violated, which divested and constitutionally restricted the state court’s subject matter
11   jurisdiction concerning the enhanced sentencing statutes”; (3) ineffective assistance of
12   counsel (“IAC”), which “caused Petitioner to accept a plea agreement he otherwise would
13   have rejected”; and (4) denial of the “opportunity to present a complete defense.” (Doc.
14   24 at 5, citations omitted.)
15   II.    Legal Standard
16          A party may file written objections to an R&R within fourteen days of being served
17   with a copy of it. Rules Governing Section 2254 Cases 8(b) (“Section 2254 Rules”). Those
18   objections must be “specific.” See Fed. R. Civ. P. 72(b)(2) (“Within 14 days after being
19   served with a copy of the recommended disposition, a party may serve and file specific
20   written objections to the proposed findings and recommendations.”) (emphasis added).
21          District courts are not required to review any portion of an R&R to which no specific
22   objection has been made. See, e.g., Thomas v. Arn, 474 U.S. 140, 149-50 (1985) (“It does
23   not appear that Congress intended to require district court review of a magistrate’s factual
24   or legal conclusions, under a de novo or any other standard, when neither party objects to
25   those findings.”); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003)
26   (“[T]he district judge must review the magistrate judge’s findings and recommendations
27   de novo if objection is made, but not otherwise.”). Thus, district judges need not review
28   an objection to an R&R that is general and non-specific. See, e.g., Warling v. Ryan, 2013


                                                  -3-
         Case 3:19-cv-08199-DWL Document 29 Filed 05/18/20 Page 4 of 7



1    WL 5276367, *2 (D. Ariz. 2013) (“Because de novo review of an entire R & R would
2    defeat the efficiencies intended by Congress, a general objection ‘has the same effect as
3    would a failure to object.’”) (citations omitted); Haley v. Stewart, 2006 WL 1980649, *2
4    (D. Ariz. 2006) (“[G]eneral objections to an R & R are tantamount to no objection at all.”).1
5    III.    Analysis
6            A.    The Petition
7            The R&R appearing at Docket No. 24 concludes the Petition should be dismissed
8    with prejudice because it was filed outside AEDPA’s statute of limitations. (Doc. 24 at 6-
9    14.) Specifically, the R&R explains that the one-year statute of limitations for Petitioner
10   to file a habeas petition began running on October 12, 2012 (i.e., the 90-day deadline for
11   Petitioner to file a PCR notice after his sentencing hearing), the habeas deadline was
12   therefore October 11, 2013, and the filing of the Petition in mid-2019 came several years
13   too late. (Id. at 6-7.) The R&R also considers and rejects various arguments proffered by
14   Petitioner as to why he should be entitled to a later accrual date, including the argument
15   that the Arizona Department of Corrections (“DOC”) interfered with his filing efforts. (Id.
16   at 7-9.) Finally, the R&R concludes that (1) Petitioner is not entitled to statutory tolling
17   because the “notice of appeal” he filed in July 2013 was untimely under state law (id. at 9-
18   10); (2) Petitioner is not entitled to equitable tolling because “Petitioner has not met his
19   burden of showing either that he has been pursuing his rights diligently or that some
20   extraordinary circumstances made it impossible for him to file a timely petition for habeas
21   corpus” (id. at 10-12); and (3) Petitioner cannot invoke the “actual innocence” exception
22   for untimeliness because the supposed “new” evidence he proffers (i.e., “he did not
23   voluntarily inhale the ‘secret’ components of Spice and bath salts, which unknown to him
24   could cause homicidal psychoses”) is not actually new, was not unavailable to him before
25   2019, and does not, in any event, negate the concession in his sentencing memorandum
26
     1       See generally S. Gensler, 2 Federal Rules of Civil Procedure, Rules and
27   Commentary, Rule 72, at 422 (2018) (“A party who wishes to object to a magistrate judge’s
     ruling must make specific and direct objections. General objections that do not direct the
28   district court to the issues in controversy are not sufficient. . . . [T]he objecting party must
     specifically identify each issue for which he seeks district court review . . . .”).

                                                  -4-
      Case 3:19-cv-08199-DWL Document 29 Filed 05/18/20 Page 5 of 7



1    that he was also under the voluntary influence of other drugs, such as LSD and
2    methamphetamine, at the time of the murders (id. at 12-14).
3           Petitioner’s prolix objections to the R&Rs are 30 pages long. (Doc. 27.) With
4    respect to the R&R’s conclusion that the Petition should be dismissed on timeliness
5    grounds, Petitioner’s objections can be grouped into four broad categories. First, Petitioner
6    argues that the R&R “has errored [sic] by failing to apply or consider the Carrier [and]
7    Perkins . . . principles for tolling purposes under 28 USC 2244(d)(1)(B)(D)” and that, under
8    those principles, he is entitled to tolling. (Id. at 3-5.) Second, Petitioner argues that the
9    R&R applied the “incorrect 2244(d)(1)(B) legal standard.” (Id. at 5-13.) Third, Petitioner
10   argues that the R&R “fail[ed] to apply correct 2244(d)(1)(D) standard to correct 2019
11   factual predicates.” (Id. at 14-23.) Fourth, Petitioner argues that the R&R committed
12   “errors in application of Holland [and] Schlup.” (Id. at 23-24.)
13          These objections lack merit.      At bottom, Petitioner is simply attempting to
14   repackage and reassert the same arguments he presented to the magistrate judge. The Court
15   has carefully reviewed the R&R’s timeliness analysis, agrees with it in all respects, and
16   adopts it.
17          B.     The Motion To Supplement/Amend
18          The R&R appearing at Docket No. 24 also recommends that Petitioner’s Motion to
19   Supplement/Amend be denied. (Doc. 24 at 14-17.) Specifically, the R&R concludes that
20   Petitioner’s motion—which seeks to offer additional evidence and argument concerning
21   synthetic designer drugs and their effect on users—is futile because, even if this new
22   information were added, the Petition would remain subject to dismissal due to its
23   untimeliness. (Id.)
24          In his objections, Petitioner argues that (1) the R&R “grossly, and obviously, errors
25   [sic] when it uses fabricated 2012 record facts in an effort to impeach the credibility of
26   [Petitioner’s] expert opinion,” (2) Respondents have “agreed” that Petitioner’s expert’s
27   “patient history facts” are true and have further “agreed” that the “2011-2012 fabricated
28   facts” are false, and (3) “[o]nly by attempting to impeach [Petitioner’s] expert with false


                                                 -5-
      Case 3:19-cv-08199-DWL Document 29 Filed 05/18/20 Page 6 of 7



1    facts, that both parties concur are fabricated, can the Magistrate favor the State by
2    attempting to block [Petitioner’s] submission of his Schlup actual innocence evidence.”
3    (Doc. 27 at 26-28.) In response, Respondents clarify that, although “Petitioner repeatedly
4    states throughout his objection . . . that ‘both parties have agreed’ or ‘Ariz. agrees’ with
5    Petitioner to certain facts . . . Respondents have entered into no such agreement or
6    concessions.” (Doc. 28 at 1 n.1.)
7           Petitioner’s objections to the portion of the R&R recommending the denial of his
8    Motion to Supplement/Amend will be overruled. Even if the proposed materials were
9    added to the record, Petitioner would not be able to overcome the untimeliness of his
10   Petition via an “actual innocence” claim. Thus, the R&R correctly concludes that the
11   Motion to Supplement/Amend should be denied based on futility.
12          C.     Motion To Stay/Abey
13          The R&R appearing at Docket No. 23 recommends that Petitioner’s Motion to
14   Stay/Abey be denied. Specifically, the R&R explains that “there is no purpose to stay and
15   abey an untimely federal habeas corpus petition in order to exhaust claims in state court
16   because to do so could not cure a petitioner’s failure to comply with AEDPA’s statute of
17   limitations.” (Doc. 23 at 4.) Thus, given the conclusion in the other R&R that the Petition
18   must be dismissed due to its untimeliness, the R&R concludes that “a stay and abeyance
19   would be futile.” (Id. at 5.)
20          In his objections, Petitioner argues that the R&R’s analysis of his Motion to
21   Stay/Abey is “tainted” by the “befuddled” analysis in the other R&R and thus objects to
22   that analysis “[f]or the same reasons” that he objects to the other R&R. (Doc. 27 at 28-
23   29.)
24          This objection will be overruled. As noted, the Court disagrees with Petitioner’s
25   contention that the other R&R is flawed and “befuddled.”          And because Petitioner
26   identifies no other reason why the recommended denial of his Motion to Stay/Abey is
27   incorrect, that recommendation will be accepted.
28          …


                                                -6-
      Case 3:19-cv-08199-DWL Document 29 Filed 05/18/20 Page 7 of 7



1           Accordingly, IT IS ORDERED that:
2           (1)    Petitioner’s objections to the R&Rs (Doc. 27) are overruled.
3           (2)    The R&Rs (Docs. 23, 24) are accepted.
4           (3)    The Petition (Doc. 1) is dismissed with prejudice.
5           (4)    The Motion To Stay/Abey (Doc. 3) is denied.
6           (5)    The Motion To Supplement (Doc. 19) is denied.
7           (6)    A Certificate of Appealability and leave to proceed in forma pauperis on
8    appeal are denied because the dismissal of the Petition is justified by a plain procedural
9    bar and jurists of reason would not find the procedural ruling debatable.
10          (7)    The Clerk shall enter judgment accordingly and terminate this action.
11          Dated this 18th day of May, 2020.
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                -7-
